DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first test machine, a second test machine, a cassette, a test item and switch mechanism [claim 21] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: display panel test [all current claims]; first test machine [all current claims]; second test machine [all current claims]; first test [all current claims]; second test [all current claims]; test item [claims 2, 8, 10, 15-16 and 19-22].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a) Regarding claims 1-8, 10-17 and 19-22, the amended claims state: “a display panel test”, “a first test machine”, “a first test”, “a second test machine” and “a second test”. The specification does not in such a full, clear, concise and exact terms describe the above limitations. Base on the amendment, one of ordinary skill understands there is a difference between the use of test, tested or testing and the use of detect, detected, detecting or detection. The specification does not described nor provide support that the terms above are interchangeable or even similar to each other in meaning. 
For examination purposes, the examiner is not given patentable weight to the above limitations using the terms test, tested or testing and only providing art based on the original presented claims using the terms detect, detected, detecting and detection. 
b) Regarding claims 2, 8, 10, 15-16 and 19-22, the claims state: “a test item”. The specification does not in such a full, clear, concise and exact terms describe the above limitations. It is not clear what is meant by test item. It is not clear if the test item is part of “at least one to-be-tested (detected) panel” or a separate element to be tested or an element used to test the least one to-be tested (detected) panel. 
For examination purposes, the examiner is not given patentable weight to the above limitations using the terms test, tested or testing and only providing art based on the original presented claims using the terms detect, detected, detecting and detection.
c) Regarding claim 22, the claim states: “a test value” and “a normal value range”. The specification does not in such a full, clear, concise and exact terms describe the above limitations. It is not clear how the test value is obtained using each test item. It is not clear what is the normal value range to determined if a test result is abnormal. The specification does not described nor provide support of any type of range or even test value. 
For examination purposes, the examiner is not given patentable weight to the above limitations until further explanations is given by the applicant.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pat 6486927) in view of Suzhou HYC Electronics Technology Co. LTD. (CN 108169934) [known herein as Suzhou].
Regarding claim 1, Kim discloses [see Fig. 1 as presented in the last Office Action] a display panel detection method, comprising steps of: sending [via conveyer 110] at least one to-be-detected panel (included with LCD cassettes 21) [see also Abstract for details] moved from a cassette (cassette 21) to a first detection machine (work table unit 300) for detection; generating, by the first detection machine (300), a detection result; determining, by a pipeline control system (mainframe 10), whether the detection result is abnormal [in the prior art it discloses testing circuit segments connections of the LCD to see if all circuits connected & operating as intended (normal) or any part of the circuit is disconnected and not operating (abnormal)], if the detection result is abnormal [all circuits segments are not connected and not operating], determining that the at least one to-be-detected panel (part of 21) is abnormal [not operating], and returning the at least one to-be-detected panel (part of 21) to a corresponding cassette (cassette 21). However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 presented in the last Office Action] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim by adding an additional detection machine as taught by Suzhou in order to reduce false drop rate so as to shorten detection time, reduce manpower time and improves production.
Regarding claim 2, Kim discloses [see Fig. 1 above] a display panel detection method, comprising steps of: wherein the step of determining, by the pipeline control system (mainframe 10), whether the detection result is abnormal [circuit segments connected & operating], and if the detection result is abnormal, sending the at least one to-be-detected panel (part of 21) to the detection machine (300) comprises the following process: when the detection result is abnormal, sending, by a conveying apparatus (conveyor 110), the at least one to-be-detected panel (part of 21) directly to the first detection machine (300). However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be detected panel to a second detection machine (check bit 3) for second detection, wherein a detection project of the first detection (check bit 3) and a detection project of the second detection (check bit 3) are the same. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim by adding an additional detection machine as taught by Suzhou in order to reduce false drop rate so as to shorten detection time, reduce manpower time and improves production.
Regarding claim 3, Kim discloses [see Fig. 1 above] a display panel detection method, comprising steps of: wherein the step of determining, by the pipeline control system (mainframe 10), whether the detection result is abnormal [circuit segments connected & operating], and if the detection result is abnormal, sending the at least one to-be-detected panel (part of 21) to the detection machine (300) comprises the following process: automatically sending, by the conveying apparatus (conveyor 110) after returning the at least one to-be- detected panel (part of 21) to the cassette (cassette 21), the at least one to-be-detected panel whose detection result is abnormal [circuit segments connected & operating] to the detection machine (300). However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection, wherein a detection project of the first detection (check bit 3) and a detection project of the second detection (check bit 3) are the same. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim by adding an additional detection machine as taught by Suzhou in order to reduce false drop rate so as to shorten detection time, reduce manpower time and improves production.
Regarding claims 4 and 5, Kim discloses [see Fig. 1 above] a display panel detection method, comprising steps of automatically sending, by the conveying apparatus (conveyor 110) after returning the at least one to-be- detected panel (part of 21) to the cassette (cassette 21), the at least one to-be-detected panel whose detection result is abnormal [circuit segments connected & operating] to the detection machine (300): each time the cassette (21) retrieves a batch or one to-be-detected panel (part of 21), determining whether a corresponding detection result is abnormal [via work table unit 300]. However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim by adding an additional detection machine as taught by Suzhou in order to reduce false drop rate so as to shorten detection time, reduce manpower time and improves production.
Regarding claim 13, Kim discloses [see Fig. 1 above] a display panel detection method, comprising steps of: sending [via conveyer 110] at least one to-be-detected panel (included with LCD cassettes 21) [see also Abstract for details] to a first detection machine (work table unit 300) for detection; generating, by the first detection machine (300), a detection result; determining, by a pipeline control system (mainframe 10), whether the detection result is abnormal [in the prior art it discloses testing circuit segments connections of the LCD to see if all circuits connected & operating as intended (normal) or any part of the circuit is disconnected and not operating (abnormal)], if the detection result is abnormal [all circuits segments are not connected and not operating], determining that the at least one to-be-detected panel (part of 21) is abnormal [not operating], and returning, by a conveying apparatus (conveyor 110), the at least one to-be-detected panel (part of 21) to a corresponding cassette (cassette 21) or if the detection result is abnormal, determining that the at least one to-be-detected panel (part of21) is abnormal, and sending, by a conveying apparatus (110), the at least one of-be-detected panel (part of 21) directly to the first defection machine (300); determining whether a detection result obtained through the defection is abnormal: and if the detection result is normal, determining that the at least one to-be-detected panel (part of 21) is qualified, and returning, by the conveying apparatus (110), the at least one qualified to-be-detected panel to the qualified-product cassette (21); or if the detection result is abnormal, determining that the at least one to-be-detected panel (part of 21) is abnormal, and returning, by the conveying apparatus (110), the at least one to-be-detected panel to an abnormal-product cassette (21). However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim by adding an additional detection machine as taught by Suzhou in order to reduce false drop rate so as to shorten detection time, reduce manpower time and improves production.
Regarding claim 14, Kim discloses [see Fig. 1 ] a display panel detection device, comprising: a cassette (cassette 21), configured to: load at least one to-be-detected panel [not numbered but located inside cassette 21], and retrieve a detected panel; a first detection machine (work table unit 300), configured to perform first detection the at least one to-be-detected panel (part of 21), a pipeline controller (mainframe 10), configured to: install a pipeline control system, determine a detection result of the at least one to-be-detected panel, and send the at least one to-be-detected panel whose detection result is abnormal [in the prior art it discloses testing circuit segments connections of the LCD to see if all circuits connected & operating as intended (normal) or any part of the circuit is disconnected and not operating (abnormal)] to the first detection machine (300); and a conveying apparatus (conveyor 110), configured to: send the at least one to-be-detected panel (part of 21) to the first detection machine (300) or return the at least one to-be-detected panel to a corresponding cassette (21). However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim by adding an additional detection machine as taught by Suzhou in order to reduce false drop rate so as to shorten detection time, reduce manpower time and improves production.
Regarding claim 15, Kim discloses [see Fig. 1 above] a display panel detection device, comprising: wherein the step of determining, by the pipeline control system (mainframe 10), whether the detection result is abnormal [circuit segments connected & operating], and if the detection result is abnormal, sending the at least one to-be-detected panel (part of 21) to the detection machine (300) comprises the following process: when the detection result is abnormal, sending, by a conveying apparatus (conveyor 110), the at least one to-be-detected panel (part of 21) directly to the first detection machine (300). However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection, wherein a detection project of the first detection (check bit 3) and a detection project of the second detection (check bit 3) are the same. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim by adding an additional detection machine as taught by Suzhou in order to reduce false drop rate so as to shorten detection time, reduce manpower time and improves production.
Regarding claim 16, Kim discloses [see Fig. 1 above] a display panel detection device, comprising: wherein the step of determining, by the pipeline control system (mainframe 10), whether the detection result is abnormal [circuit segments connected & operating], and if the detection result is abnormal, sending the at least one to-be-detected panel (part of 21) to the detection machine (300) comprises the following process: automatically sending, by the conveying apparatus (conveyor 110) after returning the at least one to-be- detected panel (part of 21) to the cassette (cassette 21), the at least one to-be-detected panel whose detection result is abnormal [circuit segments connected & operating] to the detection machine (300). However, the prior art does not disclose a second detection machine as claimed. Suzhou discloses [see Fig. 2 above] a display panel detection method, comprising steps of: sending [via manipulator 2] at least one to-be-detected panel [shown but not numbered] to a first detection machine (check bit 3) for detection; determining, by a pipeline control system (frame 6), whether the detection result is abnormal, if the detection result is abnormal, determining that the at least one to-be-detected panel is abnormal [not operating], and sending the at least one to-be-detected panel to a second detection machine (check bit 3) for second detection, wherein a detection project of the first detection (check bit 3) and a detection project of the second detection (check bit 3) are the same. Further, Suzhou teaches that the addition of a second detection machine is advantageous because it helps detect abnormality of the LCD panel thoroughly and reduce false drop rate so as to shorten detection time, reduce manpower time and improves production. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim by adding an additional detection machine as taught by Suzhou in order to reduce false drop rate so as to shorten detection time, reduce manpower time and improves production.
Conclusion
Applicant's arguments filed on both February 14, 2022 and March 24, 2022 have been fully considered but they are not persuasive. 
First, the arguments presented by the applicant is based on the amended claims using terms in which the examiner is not giving patentable weight to as shown above under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Lastly, regarding claims 1 and 13-14, the applicant argues: “In contrast thereto, the cited prior art Suzhou (hereinafter referred to as Chen, which stands for the first named inventor of this prior art reference) teaches, at §[0038], that if a liquid crystal panel is tested abnormal during a first contact test at a certain test position 3, then a second contact test will be performed immediately, and if the second contact test also indicates that the liquid crystal panel is abnormal, then this liquid crystal panel will be moved to another detection position 3 or the intermediate position 4 that are in an idle state for further confirming test. That is, after the liquid crystal panel is tested abnormal during the first contact test at the first test position 3, then a second contact test of the liquid crystal panel will be immediately performed at the same first test position 3, rather than being sent to another test position 3 for a second contact test, and it is only after the liquid crystal panel has been tested abnormal twice at the same first test position 3 that it is sent to the other test position 3 for further confirming test.” 
In response to the above arguments, inside Suzhou (aka Chen as presented by the applicant), it states: “The invention preferably using the manipulator 2, gradually moves to the detection position 3 for detecting the liquid crystal panel to be detected based on the above steps, after detecting by the manipulator 2 the liquid crystal panel removal detection position 3, to a predetermined position. without manual picking liquid crystal panel to be detected for a single detection, realizing automatic picking orientation conveying and multiple liquid crystal panel detection; meanwhile, through the detection position 3 liquid crystal panel to be detected twice compression detection, initially judging whether the detected liquid crystal panel is abnormal. then through the liquid crystal panel to the other detection positions 3 for rechecking, so as to determine whether the detected abnormal liquid crystal panel or two secondary compression detection abnormality of the detection position 3 fails.” From the examiner’s stand point, Suzhou/Chen does disclose an operation of  detecting/testing a panel for abnormality in one detection position 3 and then moving the panel to another detection position 3 for a second detecting/testing of the panel. Therefore, the examiner is maintaining the prior arts rejection under 35 U.S.C. 103. 
Base on the above objections and rejections, the following is being applied.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858